DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed on 01/19/21.  Regarding the amendment, claims 1-15 are present for examination.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a flywheel unit (1), as recited in claim 1, for a flywheel energy store (10) comprising 
a rotor (2), 
a machine housing (3) enclosing the rotor (2) with an underside (31), and 
a damping device (d) fastened to the underside (31) of the machine housing (3) for fastening the flywheel unit (1) on a suitable foundation (11), 
wherein the damping device (4) comprises a lower stand unit (41) for fastening on the foundation (11), an upper stand unit (43) for fastening to the underside (31) of the machine housing (31), and a membrane, which connects the lower stand unit (41) to the upper stand unit (43), 
wherein the upper and lower stand units (41, 43), as well as the membrane, are configured in such a way that the membrane (42) can establish a self-supporting pliable connection (42f) between the upper and the lower stand units (41, 43).

    PNG
    media_image1.png
    515
    462
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Brackett et al. (US 7,174,806 B2) is a relevant prior art.  Brackett teaches a bearing damping system for damping vibrations and conducting heat from vibration-producing, heat-generating devices, an evacuated energy storage system including a 
Veltri et al. (US 10,508,710 B2) teaches a flywheel is provided with an annular drive shaft and a stationary cooling member for directing a coolant into the drive shaft annulus. Veltri also does not teach a damping device comprises a lower stand unit for fastening on the foundation, an upper stand unit for fastening to the underside of the machine housing, and a membrane, which connects the lower stand unit to the upper stand unit, wherein the upper and lower stand units, as well as the membrane, are configured in such a way that the membrane can establish a self-supporting pliable connection between the upper and the lower stand units.
Conclusion
This application is in condition for allowance except for the formal matters in the objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/LEDA T PHAM/ Examiner, Art Unit 2834